MEMORANDUM**
J. Trinidad Resendiz Morales and Veronica Nava Medina, husband and wife, and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) order denying them application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review questions of law de novo, Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1009 (9th Cir. 2005), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that petitioners failed to establish exceptional and extremely unusual hardship. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (hardship determination is unreviewable).
We have considered and reject petitioners’ contention that the IJ used the incorrect standard in his determination regarding hardship. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006 (9th Cir. 2003).
We do not reach petitioners’ contention regarding good moral character because the hardship finding is dispositive.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.